Exhibit 10.27
 
Summary of Compensatory Arrangements with Executive Officers
 
Our board of directors periodically reviews the base salary of our Chairman and
Chief Executive Officer.  The compensation committee periodically reviews the
base salary of each of our other Named Executive Officers.  The board of
directors or the compensation committee approved a schedule of the following
fiscal year 2009 base salaries for each of our named executive officers:
 

       
Name and Principal Position
 
2009
Base Salary
 
Michael F. Neidorff
    Chairman and Chief Executive Officer
 
$
1,000,000
 
Carol E. Goldman
    Executive Vice President and Chief Administrative Officer
 
$
425,000
 
Jesse N. Hunter
    Executive Vice President, Corporate Development
 
$
425,000
 
William N. Scheffel
    Executive Vice President, Specialty Business Unit
 
$
595,000
 
Eric R. Slusser
    Executive Vice President and Chief Financial Officer
 
$
545,000
 